Citation Nr: 0946679	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  08-05 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral plantar 
fasciitis.

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1984 to May 
1987, January 2003 to July 2004, and June 2005 to September 
2006.  He also had a period of active duty for special work 
from April 2001 to September 2001, as well as additional 
service in the Army National Guard (ARNG) and Reserves.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 decision rendered by the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
plantar fasciitis, hypertension, hearing loss, and tinnitus.  
In November 2007, service connection was granted for hearing 
loss and tinnitus; hence, those issues are no longer on 
appeal.

The Veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing held in March 2009.  A 
transcript of the hearing is of record.  The Veteran's 
representative submitted additional evidence, a DD214 showing 
active service from June 2005 to September 2006, with a 
waiver of consideration by the agency of original 
jurisdiction (AOJ), that was received at the Board in March 
2009.  See 38 C.F.R. §§ 19.37, 20.1304 (2009).

In a December 2005 decision, the RO denied service connection 
for hypertension. Under the provisions of 38 C.F.R. § 
3.156(c), when VA receives relevant service department 
records that existed at the time of a prior final decision, 
VA will reconsider the prior decision.  Additional service 
treatment records, and a new DD 214, have been added to the 
record since the 2005 decision, and some of these records are 
relevant to the claim for service connection for 
hypertension.  The Board will therefore review that claim on 
a de novo basis.

The issue of entitlement to service connection for 
hypertension addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, 
bilateral plantar fasciitis is attributed to active military 
service.


CONCLUSION OF LAW

Plantar fasciitis was incurred in active service.  38 
U.S.C.A. §§ 101(24), 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

Legal Criteria

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2009).  

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 
at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991)).  Lay persons are not competent to opine as to 
medical etiology or render medical opinions.  Barr v. 
Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 
398, 405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms)).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Analysis

As indicated, the service treatment records from Veteran's 
initial period of active duty service are missing, with the 
exception of the June 1983 enlistment examination.  In 
addition to his periods of active duty service in the U.S. 
Army, the appellant served on Active Duty for Special Work 
(ADSW) from April 2001 to September 2001 while a member of 
the Tennessee Army National Guard (ARNG).  These medical 
records are also missing.  Partial records from periods of 
active duty service from January 2003 to July 2004 and June 
2005 to September 2006 are currently associated with the 
claim file.  

As noted, it appears that the RO exhausted all avenues to 
obtain complete service records, but was unsuccessful.  All 
available records are associated with the file.  Where 
service medical records are absent or missing, there is a 
heightened duty of the Board to consider the applicability of 
the benefit of the doubt, to assist the claimant in 
developing the claim, and to explain its decision.  See 
Cromer v. Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 
Vet. App. 46, 51 (1996).  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection.  Russo v. Brown, 9 Vet. App. 46 (1996).  

The June 1983 Army enlistment examination shows the Veteran's 
feet were normal upon entrance into active service.  The 
separation examination is unavailable.  A February 1995 ARNG 
enlistment examination showed the Veteran's feet were normal 
at that time.  

VA outpatient treatment records dated between September 2004 
and December 2005 are negative for diagnosis or treatment of 
plantar fasciitis.  During a March 2005 VA examination (held 
in connection with a claim for residuals of a cold weather 
injury), the Veteran reported a history of cold injury 
involving both feet in January 2003, with symptoms of 
redness, numbness, tingling, cold sensitization and pain at 
the time of the injury.  On physical examination, there was 
no objective evidence of pain or stiffness affected by a cold 
injury, and no swelling, or pain on manipulation of any 
joints of both feet.  The pertinent diagnosis was 
paresthesias of both feet secondary to the reported cold 
injury.  Plantar fasciitis was not noted.  In an addendum, 
the examiner noted that the current numbness in the feet was 
secondary to bilateral tibia neuropathy.  

Service treatment records from the Veteran's third period of 
active service show the Veteran was diagnosed with plantar 
fasciitis in July 2006.  His symptoms at that time included 
edema, and tenderness to palpation on the bilateral heels, 
the balls of the feet, and over the tibia on the left shin.  
A diagnosis of bilateral plantar fasciitis was noted on a 
September 2006 separation assessment report and there is no 
evidence that the Veteran had plantar fasciitis prior to that 
period of service.

Beginning in February 2007, VA outpatient treatment records 
show the Veteran complained of plantar heel pain and numbness 
in the ball of his feet and toes, with continued diagnoses of 
plantar fasciitis.  Prior treatment for the plantar fasciitis 
was noted to have included shoe inserts and anti-inflammatory 
medications.  The Veteran received an injection in the right 
foot in February 2007.  

With respect to the first Hickson element, a current 
disability, the competent medical evidence demonstrates that 
the Veteran currently has bilateral plantar fasciitis.  As to 
the second Hickson element, an in-service injury or disease, 
the Veteran's service treatment records shows treatment and 
diagnosis of plantar fasciitis in July 2006 and September 
2006.  Thus, the first two elements of service connection 
have been satisfied.

The remaining question is whether the third Hickson element, 
a medical nexus, has been met.  The Board is aware that the 
record does not contain a medical opinion in this regard.  
However, the Veteran has reported a history of foot pain, 
tenderness, and numbness symptoms dating back to the initial 
onset of complaints and diagnosis of plantar fasciitis in 
July 2006.  He is competent to offer such testimony, as it 
relates to the symptoms he observed and experienced.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
also Barr v. Nicholson, 21 Vet. App. 303 (2007), Falzone v. 
Brown, 8 Vet. App. 398, 405, (1995) (A lay person is 
competent to testify to pain and visible flatness of the 
feet).  Moreover, his report of continued symptomatology, 
which in this case is supported by the record, can serve to 
satisfy the requirement for a nexus between the plantar 
fasciitis diagnosed in service and the current plantar 
fasciitis disability.  See generally Barr v. Nicholson, 21 
Vet. App. 303 (2007).  

In sum, there is evidence of a plantar fasciitis disability 
in service, a current plantar fasciitis disability, and a 
credible report of continuity of symptomatology since 
service.  With these considerations in mind, and resolving 
reasonable doubt in the Veteran's favor, the Board finds that 
service connection is warranted for the Veteran's current 
plantar fasciitis disability.


ORDER

Service connection for bilateral plantar fasciitis is 
granted.


REMAND

The Veteran is claiming entitlement to service connection for 
hypertension.  

Service treatment records from the Veteran's first period of 
active duty service, from February 1984 to May 1987, are 
missing; with the exception of a June 1983 enlistment 
examination.  Service treatment records from the Veteran's 
second period of active service (from January 2003 to July 
2004) reflect that the Veteran was taking blood pressure 
medication, but hypertension was not diagnosed.  A post-
service September 2004 VA outpatient treatment record 
reflects a diagnosis of hypertension.  Incidentally, this 
record also indicates that the Veteran's blood pressure had 
previously been high two years prior in 2002.  In addition a 
VA outpatient record dated in September 2004 reports that the 
Veteran's blood pressure was high in 2002, that he was not 
coherent and that he went to JCMCH.  These records are 
relevant to the claim and should be obtained, if possible.  

At a March 2009 video hearing, the Veteran's representative 
noted that the Veteran has not been afforded a VA examination 
to address whether hypertension was either incurred in or 
aggravated during any period of service.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this case, there is 
medical evidence which indicates that the current 
hypertension may have pre-existed service.  Accordingly, the 
Veteran should be accorded a C&P examination to address the 
etiology of the current hypertension disorder.

During the Board hearing, the Veteran reported that he was 
now assigned to the 703rd Vertical Engr. Co. in Greenville.  
On remand, the RO should contact the unit to ascertain 
whether they have any additional service treatment records 
pertaining to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he should 
provide information and any necessary 
authorization form that would allow JCMCH to 
release records to VA pertaining to a 2002 
visit for high blood pressure.  The Veteran 
may also obtain and submit the records 
himself.  

2.  Attempt to obtain any additional service 
treatment records from the 703rd Vertical 
Engr. Co. in Greenville.  

3.  After the above development is complete, 
schedule the Veteran for a VA examination to 
determine the nature and etiology of his 
current hypertension disorder.  The RO 
should make the claims file available to the 
examiner, who should review the entire 
claims folder in conjunction with the 
examination.  The examiner should indicate 
this fact in the examination report.  

The examiner should provide an opinion as to 
whether it is at least as likely as not 
(probability of 50 percent or greater) that 
the current hypertension disorder was 
incurred in a period of active service.  If 
hypertension pre-existed a period or periods 
of active service, the examiner should opine 
as to whether the condition was aggravated 
(i.e., made permanently worse) by service.  
If the condition did increase in severity 
during service, was any increase due to the 
natural progress of the disease.  The 
examiner should include a detailed rationale 
for any opinion provided. 

4.  After the requested development has been 
completed, and after undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If the 
benefit sought remains denied, the Veteran 
and his representative should be furnished 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


